Exhibit 10.2

REVOLVING NOTE
 


 

$15,000,000.00 
November 21, 2008

 
 
FOR VALUE RECEIVED, the undersigned, ANCHOR FUNDING SERVICES, LLC, a North
Carolina limited liability company ("Borrower"), hereby unconditionally promises
to pay to the order of TEXTRON FINANCIAL CORPORATION (herein, together with any
subsequent holder hereof, the "Holder") the principal sum of FIFTEEN MILLION AND
NO/100 DOLLARS ($15,000,000) or such lesser sum as may constitute Holder's Pro
Rata Share of the outstanding principal amount of all Loans pursuant to (and as
defined in) the Loan Agreement (as defined below) on the date on which such
outstanding principal amounts become due and payable pursuant to the Loan
Agreement, in strict accordance with the terms thereof.  Borrower likewise
unconditionally promises to pay to Holder interest from and after the date
hereof on Holder's Pro Rata Share of the outstanding principal amount of Loans
at such interest rates, payable at such times, and computed in such manner as
are specified in Section 1.3 of the Loan Agreement, in strict accordance with
the terms thereof.
 
This Revolving Note ("Note") is issued pursuant to, and is one of the "Revolving
Notes" referred to in, the Loan and Security Agreement dated of even date
herewith (as at any time amended, restated, supplemented or otherwise modified,
the "Loan Agreement"), among Borrower, Textron Financial Corporation, as
collateral and administrative agent (in such capacity, together with its
successors in such capacity, the "Agent") for itself and the financial
institutions from time to time parties thereto as lenders ("Lenders"), and such
Lenders, and Holder is and shall be entitled to all benefits thereof and of all
Loan Documents executed and delivered in connection therewith.  This Note is
subject to certain restrictions on transfer or assignment as provided in the
Loan Agreement.  All capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed to such terms in the Loan Agreement.
 
The repayment of the principal balance of this Note is subject to the provisions
of the Loan Agreement.  The entire unpaid principal balance and all accrued
interest on this Note shall be due and payable immediately upon the termination
of the Commitments as set forth in Section 1.6 of the Loan Agreement.
 
All payments of principal and interest shall be made in Dollars in immediately
available funds as specified in the Loan Agreement.
 
Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement.  Borrower agrees to pay, and save
Holder harmless against, any liability for the payment of, all costs and
expenses, including, but not limited to, reasonable attorneys' fees, if this
Note is collected by or through an attorney-at-law.
 
All principal amounts of Loans made by Holder to Borrower pursuant to the Loan
Agreement, and all accrued and unpaid interest thereon, shall be deemed
outstanding under this Note and shall continue to be owing by Borrower until
paid in accordance with the terms of this Note and the Loan Agreement.
 
In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Holder for the use, forbearance  or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrower or inadvertently received by Holder, such excess
sum shall be credited as a payment of principal and the balance, if any,
returned to Borrower, but shall not be applied to the payment of interest.  It
is the intent hereof that Borrower not pay or contract to pay, and that Holder
not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrower under
Applicable Law.
 
Time is of the essence of this Note.  To the fullest extent permitted by
Applicable Law, Borrower, for itself and its legal representatives, successors
and assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, and the benefit
of any exemption or insolvency laws.
 
Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under Applicable Law, but if any provision
of this Note shall be prohibited or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Holder in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Holder of any right or
remedy preclude any other right or remedy.  Holder, at its option, may enforce
its rights against any Collateral securing this Note without Agent or Holder
enforcing its rights against Borrower, any Guarantor of the indebtedness
evidenced hereby or any other property or indebtedness due or to become due to
Borrower.  Borrower agrees that, without releasing or impairing Borrower's
liability hereunder, Holder or Agent may at any time release, surrender,
substitute or exchange any Collateral securing this Note and may at any time
release any party primarily or secondarily liable for the indebtedness evidenced
by this Note.
 
[Remainder of page intentionally left blank]
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
The rights of Holder and obligations of Borrower hereunder shall be construed in
accordance with and governed by the laws (without giving effect to the conflict
of law principles thereof) of the State of Rhode Island.  This Note is intended
to take effect as an instrument under seal under Rhode Island law.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed under seal and
delivered by its duly authorized officers on the date first above written.
 
 

  BORROWER:           ANCHOR FUNDING SERVICES, LLC          
 
By:
/s/        Brad Bernstein       President              
[Seal]
 


 
 
2